Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-7, 10-11, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1906481 Discussion on AS level link management for unicast; 3GPP TSG RAN WG1 #97; Reno, USA, May 13th - 17th, 2019; Title: Discussion on AS level link management for unicast; Source: ZTE, Sanechips; Agenda item:7.2.4.8; Document for: Discussion and decision (cited in Applicant’s IDS filed on August 26, 2020) (Hereafter, R1-1906481) in view of Santori et al. (US 2015/0282234).

claim 1, R1-1906481 discloses a method comprising: 
by a first wireless device, one or more configurations (R1-1906481, page 1, last paragraph, UEs can be configured) indicating: 
a radio link monitoring window of a sidelink between the first wireless device and the second wireless device (R1-1906481, page 3, first paragraph, monitoring window in which sidelink radio quality is evaluated, PSCCH used for SL RLM reference signal); and 
a radio link monitoring reference signal configuration of the sidelink (R1-1906481, page 3, first paragraph, monitoring window in which sidelink radio quality is evaluated, PSCCH used for SL RLM reference signal); 
determining, by the first wireless device and based on the radio link monitoring reference signal configuration (R1-1906481, page 3, first paragraph, monitoring window in which sidelink radio quality is evaluated, PSCCH used for SL RLM reference signal), a physical sidelink control channel (PSCCH) block error rate (BLER) over the radio link monitoring window (R1-1906481, page 2, lines 4-9, PSCCH-RSRP used to monitor sidelink quality; page 2, lines 21-29, radio link quality measured by comparing BLER with threshold Qin, Qout); 
determining, by the first wireless device, a radio link failure based on the BLER exceeding a threshold value (R1-1906481, page 2, lines 4-9, PSCCH-RSRP used to monitor sidelink quality; page 2, lines 20-29, RLF based on radio link quality measured by comparing BLER with threshold Qin, Qout).

R1-1906481 does not explicitly disclose, but Santori discloses receiving, by a first wireless device from a second wireless device, one or more configuration messages (Santori, paragraph [0009], device performing D2D communication transmits D2D configuration to a UE; paragraph [0072], measurement configuration parameters; paragraph [0145], RLM information conveyed to UEs by RRC signaling), and 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to receive a sidelink RLM configuration from the network and report RLF to the network in the invention of R1-1906481.  The motivation to combine the references would have been for the network to configure a new transmission link for communication.

Regarding claim 5, R1-1906481 in view of Santori discloses the method of claim 1, wherein the PSCCH BLER (R1-1906481, page 2, lines 4-9, PSCCH-RSRP used to monitor sidelink quality; page 2, lines 21-29, radio link quality measured by comparing BLER with threshold Qin, Qout) is filtered by a layer-3 filtering coefficient (Santori, paragraph [0072], measurement configuration parameters; paragraph [0142], Layer 3 filter applied to radio link quality estimations).  

Regarding claim 6, R1-1906481 in view of Santori discloses the method of claim 5, further comprising determining the layer-3 filtering coefficient based on the radio link monitoring window (Santori, paragraph [0142], radio link quality estimated over 200 ms period compared to Qout threshold, Layer 3 filter applied to radio link quality estimations).  

Regarding claim 7, R1-1906481 in view of Santori discloses the method of claim 1, wherein the one or more configuration messages are received via a sidelink radio resource control message (Santori, paragraph [0072], measurement configuration parameters; paragraph  [0073], receive D2D configuration from the network; paragraph [0145], RLM information conveyed to UEs by RRC signaling).  

Regarding claim 10, R1-1906481 in view of Santori discloses the method of claim 1, wherein the threshold value is an out-of-sync threshold (R1-1906481, page 2, lines 21-29, radio link quality measured by comparing BLER with threshold Qin, Qout).  

Claim 11 is rejected under substantially the same rationale as claim 1.  Santori additionally discloses one or more processors; memory storing instructions that, when executed by the one or more processors (Santori, paragraph [0009], programming for execution by the processor).

Claims 15-17 are rejected under substantially the same rationale as claims 5-7.

Claim 20 is rejected under substantially the same rationale as claim 1.  Santori additionally discloses one or more processors; memory storing instructions that, when executed by the one or more processors (Santori, paragraph [0009], programming for execution by the processor).



Claim 1, 5-7, 10-11, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1906481 in view of Santori, and further in view of Awada et al. (US 2020/0100161).

Regarding claim 2, R1-1906481 in view of Santori discloses the method of claim 1, wherein the one or more configuration messages further comprise a layer-3 filter (Santori, paragraph [0072], measurement configuration parameters; paragraph  [0073], receive D2D configuration from the network; paragraph [0142], Layer 3 filter applied to radio link quality estimations).  


Regarding claim 3, R1-1906481 in view of Santori discloses the method of claim 1, wherein the PSCCH BLER is only for a wireless device (R1-1906481, page 2, lines 4-9, PSCCH-RSRP used to monitor sidelink quality; page 2, lines 20-29, RLF based on radio link quality measured by comparing BLER with threshold Qin, Qout).
R1-1906481 does not explicitly disclose, but Awada discloses that the measurement are filtered only for a wireless device wireless device identity being the same (Awada, paragraph [0074], measurement configurations may comprise identity of the transmitting device, L3 filter coefficient used for measurements).   It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to filter measurements for a wireless device having a same identity in the invention of R1-1906481.  The motivation to combine the references would have been to obtain useful measurements. 

Regarding claim 4, R1-1906481 in view of Santori, and further in view of Awada discloses the method of claim 3, wherein the wireless device identity is received (Awada, paragraph [0074], measurement configurations may comprise identity of the transmitting device) via a physical sidelink control channel (R1-1906481, page 3, first paragraph, monitoring window in which sidelink radio quality is evaluated, PSCCH used for SL RLM reference signal).  

Claims 12-14 are rejected under substantially the same rationale as claims 2-4.



Claim 1, 5-7, 10-11, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1906481 in view of Santori, and further in view of Deenoo et al. (US 2021/0243808).

Regarding claim 8, R1-1906481 in view of Santori discloses the method of claim 1.  R1-1906481 does not explicitly disclose, but Deenoo discloses wherein a configuration of the radio link monitoring window comprises a starting offset, a size of on-duration, and a periodicity (Deenoo, paragraph [0119], RMTC configuration includes periodicity, offset, duration).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for a configuration of the radio link monitoring window to comprise a starting offset, a size of on-duration, and a periodicity in the invention of R1-1906481.  The motivation to combine the references would have been to communicate the parameters of the time window. 

Regarding claim 9, R1-1906481 in view of Santori discloses the method of claim 1.  R1-1906481 does not explicitly disclose, but Deenoo discloses wherein the radio link monitoring reference signal configuration comprises at least a reference signal identity (Deenoo, Fig. 2B, Meas.ID, R.ID).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the radio link monitoring reference signal configuration to comprise at least a reference signal identity in the invention of R1-1906481.  The motivation to combine the references would have been to identify the reference signal desired to be measured.

Claims 18-19 are rejected under substantially the same rationale as claims 8-9.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466